     Case 2:20-cv-09738-RGK-AGR Document 7 Filed 01/04/21 Page 1 of 1 Page ID #:12



1
2
3
4
5
6
7                              UNITED STATES DISTRICT COURT
8                             CENTRAL DISTRICT OF CALIFORNIA
9
10   CARLOS SOLANO,                         )     NO. CV 20-9738-RGK (AGR)
                                            )
11                        Petitioner,       )
                                            )     JUDGMENT
12       v.                                 )
                                            )
13   STEWART SHERMAN, Warden,               )
                                            )
14                        Respondent.       )
                                            )
15
16            Pursuant to the Opinion and Order on Petition for Writ of Habeas Corpus
17   (Successive Petition),
18            IT IS ADJUDGED that the Petition For Writ of Habeas Corpus in this matter is
19   denied and summarily dismissed for lack of subject matter jurisdiction.
20
21   DATED: January 4, 2021                 __________________________________
                                                    R. GARY KLAUSNER
22                                                 United States District Judge
23
24
25
26
27
28
